Tilson, Judge:
This appeal was filed by the importer to test the validity of the action of the appraiser in including as a part of the dutiable value of the merchandise the amount of the so-called British purchase tax. In submitting the case for decision counsel for the respective parties have agreed that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
*224Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any additions made by the importer to meet advances made by the appraiser in similar cases then pending on appeal.
Judgment will be rendered accordingly.